Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered January 17, 2007, convicting defendant upon his plea of guilty of the crime of conspiracy in the second degree.
In satisfaction of a 13-count indictment, defendant pleaded guilty to conspiracy in the second degree and waived his right to appeal. In accordance with the plea agreement, he was sentenced as a second felony offender to 9 to 18 years in prison. He now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no *1190nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Spain, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.